DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-11 are pending.  Claims 1-11 are rejected herein.  This is a Non-Final Rejection after the amendment filed 7/1/2022 and the arguments and Request for Continued Examination (hereinafter “the Response”) dated 6/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11:  Claim 11 sounds like a method step, but it depends from claim 1 which is an apparatus claim.  It is unclear what structural limitation the language of claim 11 places on the apparatus of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUCHE et al. (US Pub. 2007/0051899) in view of STAUFFER (US Pub. 2014/0210981), CAMENISCH (US Pub. 2008/0305012), and DIAZ et al. (US Pub. 2016/0159535).
Regarding claims 1-2, and 11:  TRUCHE discloses:  An information management device (FIG. 3) for a mass spectrometer (para. 1, 37) that performs mass spectrometry on a sample placed on a well on a sample plate (40) having a plurality of wells (para. 47), the information management device being equipped with an input unit (para. 49; Also para. 54 teaches manually retrieving a file from the computer which inherently requires some kind of interface like a keyboard.) and a display unit (30) as a user interface, and comprising: an imager (8) configured to take an image of a sample-placement surface of the sample plate on which the sample is to be placed; a plate information storage section (memory in para. 45) an information retriever configured to retrieve the information from the information storage section (para. 54), based on the image of the sample plate taken with the imager or information relating to the sample plate which is inputted by a user using the input unit (Para. 54 states that the parameter file can be retrieved from computer memory manually or automatically using a barcode.); a sample presence identifier (para. 51); and an input assistant (monitor 30 in FIG. 3).
TRUCHE does not disclose that the plate information storage section stores plate information for various sample plates that may be used for mass spectrometry, including an arrangement of the plurality of wells of each of the various sample plates.
STAUFFER however does teach “The microplate properties may be automatically measured and displayed for multiple locations within individual wells. The measured information may provide the user with feedback on the currently imaged microplate during data acquisition in a real-time format. For example, the imaging system may be performing an analysis of samples. The system for determining microplate properties may be used in real-time to retrieve microplate data, and provide the user with information on the microplate properties in real-time during imaging data acquisition. Alternatively, the microplate data for the microplate being used in imaging data acquisition may be retrieved from memory that stores microplate data for previously screened microplates. The system may include user interface tools and functions that permit manipulation of the displayed plate bottom and well bottom images.” (para. 53).  STAUFFER also teaches that the plate information retriever is configured to recognize recognizes a position of each of the wells based on the image of the sample plate, and retrieves retrieve the plate information based on a result of the recognition (para. 53), thus meeting the limitations of claim 2.
One skilled in the art at the time the application was effectively filed would be motivated to use the plate information storage system of STAUFFER with the device of TRUCHE because there can be differences from plate to plate (para. 9 of STAUUFER) and the measured and stored differences can be used to make the most accurate measurements possible (para. 54 of STAUFFER).
Although TRUCHE discloses imaging the sample (para. 51), identifying whether the samples have been correctly deposited (para. 51), and using the system as part of an automated sample deposition system (para .57), he does not explicitly state that it is the sample presence identifier that does this (i.e. that it is done automatically).
CAMENISCH however does explicitly teach an imager (12 in FIG. 2), that produces an image (e.g. FIG. 1) of a sample placement surface including wells of the sample plate wherein the system automatically determines whether a well is full or not (para. 15-25).
One skilled in the art at the time the application was effectively filed would be motivated to use the automatic imaging and checking of CAMENISCH to determine if the wells of TRUCHE are full or empty because it allows for large numbers of samples to be processed automatically over long periods of times of hours and days without a human operator having to engage in the processing process (para. 3 of CAMENISCH).
The display of TRUCHE displays the plate but does have a table in matric form, and does not disclose that the input is into the cell on the template.
DIAZ however does teach displaying a template (FIG. 20) which comprises a table including cells arranged in a matrix form (arrangement of all the individual cells 2050 in a grid) including a cell arrangement corresponding to the arrangement of the plurality of wells included in the plate information retrieved by the plate information retriever (Para. 70-72; Please note that the screen shows both plate information 2048 and individual well information 2050.), on a screen of the display unit in such a manner that a sample-placed cell, which is a cell corresponding to the well identified by the sample presence identifier as having a placed sample, as distinguishable from other cells (para. 72) which do not include any sample.  The individual grid cells can also have information input by the user (para. 71), which would be input by a keyboard and be a character, thus meeting the limitations of claim 11.
One skilled in the art at the time the application was effectively filed would be motivated to use the display template of DIAZ on the monitor of TRUCHE because it allows a user to easily click on a cell and add user input (para. 71 of DIAZ).  It also allows a user to “at a glance” see a large amount of information for the plurality of wells such as whether the cell is empty or filled (para. 72 of DIAZ).
Regarding claim 3:  TRUCHE discloses:  the sample plate is provided with a barcode (para. 54) serving as identification information including a type of the sample plate; and the plate information retriever is configured to read the barcode based on the image of the sample plate, and retrieve the plate information based on a result of decoding of the barcode (para. 54).
Regarding claim 4:  TRUCHE discloses:  the mass spectrometer is configured to employ a matrix-assisted laser desorption/ionization method (para. 8.  Although please note that the scope of the claim is for an information management device, and the spectrometer itself is not within the scope of the claim.  Therefore any information management system that could be used with a mass spectrometer meets this limitation.)
Regarding claim 5:  TRUICHE discloses:  the mass spectrometer configured to employ a laser desorption/ionization method (para. 8.  Although please note that the scope of the claim is for an information management device, and the spectrometer itself is not within the scope of the claim.  Therefore any information management system that could be used with a mass spectrometer meets this limitation.).
Regarding claim 6:  TRUCHE shows a desktop computer in FIG. 3.
DIAZ however teaches that the interface can be provided by various devices such as desktops, laptops, mobile devices such as tablets or smartphones (para. 25) for his data tracking for multiwall plates (para. 32).
One skilled in the art at the time the application was effectively filed would be motivated to use the tablet of DIAZ to replace the desktop computer of TRUCHE because it is easy to handle and portable.  Furthermore, using one over the other is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) in the present case the known elements are a desktop computer (as taught by TRUCHE and DIAZ) and a tablet (as taught by DIAZ) with the predictable results being that information is input, data is saved, and general computer functions are performed.  Also, since DIAZ teaches both embodiments, this further supports the fact that it would obvious to substitute one computing device for another.
Regarding claim 7:  TRUCHE discloses:  the information to be inputted through the input unit under assistance by the input assistant includes sample identification information (para. 54) for identifying the sample; and a management information storage section is further provided, which associates identification information of each of the wells on the sample plate with the sample identification information based on the information inputted under the assistance of the input assistant, and stores a result of the association or information for the association (para. 54).
Regarding claim 8:  TRUCHE discloses: the management information storage section is configured to associate at least one of analysis result information obtained by performing mass spectrometry on the sample placed on each of the wells on the sample plate and analytical-processing result information obtained by performing a predetermined analytical processing on a result of the mass spectrometry, with the identification information of each of the wells, and store a result of the association or information for the association (para. 45, 54).
Regarding claim 9:  TRUCHE discloses:  a repository creator configured to create a repository for storing, for each sample, identification information of the sample plate, the identification information of the wells, analysis conditions, as well as at least one of the analysis result information and the analytical-processing result information, and construct a database including repositories for a plurality of samples (files stored in para. 45).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRUCHE, STAUFFER, CAMENISCH, and DIAZ in view of SONE (US Pub. 2002/0116692).
Regarding claim 10:  TRUCHE does not disclose that the input assistant is further configured to prohibit an input of the information into the cells corresponding to the wells on which no sample is placed.
It is however known in the art of Graphical User Interfaces to “gray out” a field so that input cannot be entered as taught by SONE (para. 63).  SONE teaches this in the context of an analyzer that comprises detectors connected to a computer (para. 2), such as the present application and TRUCHE discussed above.
One skilled in the art at the time the application was effectively filed would be motivated to use the “graying out” of SONE to prevent information being entered into the cells of TRUCHE as modified above because it prevents erroneous input by the user (para. 73-74 of SONE), and one skilled in the art would recognize that an empty well would not need its contents described.
Response to Amendment/Argument
The Applicant has argued (page 7 of the Response) that because TRUCHE states that the sample is deposited upon a sample plate after being combined with a matrix, that TRUCHE does not teach the transfer of liquid samples and therefore cannot be combined with CAMENISCH.  The Applicant more explicitly sets forth this argument on pages 7-8 of the arguments dated 6/3/2022.  This argument has been fully considered and is not persuasive for the following reasons.  Firstly, the limitation being argued is not present in the claims.  The claims only recite “a sample” and make no distinction whether it is liquid or otherwise.  Therefore there is no basis for making a distinction in the prior art.  Secondly, what is relied upon in CAMENISCH is an imager which determines whether the wells are full or empty.  This technology would work the same regardless of whether the sample is liquid or otherwise.  Please note that the word “liquid” has been removed from the rejection of claim 1 as it pertains to why one skilled in the art would combine CAMENISCH with TRUCHE.  Thirdly, it is standard practice in MALDI experiments to deposit the samples in liquid form and nothing in the teaching of TRUCHE precludes this.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856